         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 1 of 41




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ASHLEY BEARDS, DMD and ELAINA BERD-
VERGIER DDS,
                                                                      18 Civ. 12216 (PAE)
                                       Plaintiffs,
                        -v-                                           OPINION & ORDER

 BRONXCARE HEALTH SYSTEM f/k/a BRONX
 LEBANON HOSPITAL and PAUL GATES, DDS,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiffs Dr. Ashley Beards, DMD (“Beards”), and Dr. Elaina Berd-Vergier, DDS

(“Berd-Vergier”), here allege that defendants BronxCare Health System (“BronxCare”) and Dr.

Paul Gates, DDS, (“Gates”), in terminating them, discriminated against them on the bases of race

and religion, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended

42 U.S.C. § 2000e et seq., New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law

§ 290 et seq., and the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code

§ 8-101 et seq.

       Defendants have moved for summary judgment on all claims. For the reasons that

follow, the Court grants defendants’ motion.
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 2 of 41




I.     Background

       A.      Factual Background 1

               1.      BronxCare and the Dental Department

       BronxCare is the largest non-profit healthcare system serving the South and Central

Bronx. JSF ¶ 1. Its dental department has six locations in Bronx County. Id. ¶ 2. BronxCare is

also a teaching hospital that offers residency programs, including in dentistry. Id. ¶ 4. As such,

attending dentists have certain duties to educate and supervise residents. Id. ¶ 5. Gates has

served as Chairman of the dental department between 1990 and August 28, 2019, when he

retired. Id. ¶¶ 9–10. In addition to Gates, at all relevant times, the Dental Department

Management Council (“Management Council”) comprised Dr. Jewan Singh (“Singh”), Director

of Clinics and site supervisor, Viva Rivera (“Rivera”), Practice Administrator, and Dr. Fadel




1
  This factual account draws primarily from the parties’ submissions in support of and in
opposition to defendants’ motion for summary judgment, including the Joint Statement of
Undisputed facts, Dkt. 38 (“JSF”), defendants’ Rule 56.1 statement, Dkt. 51 (“Def. 56.1”),
plaintiffs’ Rule 56.1 response statement, Dkt. 58 (“Pl. 56.1”), and the declarations (some with
accompanying exhibits) of Jewan Singh, Dkt. 43 (“Singh Decl.”), Daniel LaRose, Dkt. 44
(“LaRose Decl.”), Paul Gates, Dkt. 45 (“Gates Decl.”), Marc Brown, Dkt. 46 (“M. Brown
Decl.”), Denny Chern-Kelk, Dkt. 47 (“Chern-Kelk Decl.”), Viva Rivera, Dkt. 50 (“Rivera
Decl.”), Ashley Beards, Dkt. 55 (“Beards Decl.”), Martin Kimmel, Dkt. 56 (“Kimmel Decl.”),
Elaina Berd-Vergier, Dkt. 57 (“Berd-Vergier”), Vincent Bauer, Dkt. 59 (“Bauer Decl.”), and
Howard Weiner, Dkt. 62 (“Weiner Decl.”).

Citations to a party’s Rule 56.1 statement incorporate by reference the documents cited therein.
Where facts stated in a party’s Rule 56.1 statement are supported by testimonial or documentary
evidence, and are denied by a conclusory statement by the other party without citation to
conflicting testimonial or documentary evidence, the Court finds such facts true. See S.D.N.Y.
Local Rule 56.1(c) (“Each numbered paragraph in the statement of material facts set forth in the
statement required to be served by the moving party will be deemed to be admitted for purposes
of the motion unless specifically controverted by a correspondingly numbered paragraph in the
statement required to be served by the opposing party.”); id. at 56.1(d) (“Each statement by the
movant or opponent . . . controverting any statement of material fact[ ] must be followed by
citation to evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).


                                                 2
           Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 3 of 41




Carcamo (“Carcamo”). See Singh Decl. ¶¶ 4, 25; Rivera Decl. ¶¶ 1, 23; Def. 56.1 ¶ 33; Pl. 56.1

¶ 33. 2

                 2.      Ashley Beards

                         a.     Background

          Beards is a Jewish, Caucasian male. JSF ¶ 11. He attended dental school at Fairleigh

Dickinson University (“FDU”), where he met Gates, who worked at FDU between 1973 and

1989. Id. ¶¶ 7–8, 12. In 2006, Beards applied to be an attending dentist at BronxCare. Id. ¶ 23;

Beards Decl. ¶ 2. Gates interviewed Beards and, on April 1, 2006, hired Beards as an attending

periodontist. Gates Decl. ¶ 4; JSF ¶¶ 22–23; Def. 56.1 ¶ 5; Pl. 56.1 ¶ 5. Gates was aware at the

time of the hire that Beards was Jewish and white. Gates Decl. ¶ 5.

          Before starting at BronxCare, Beards had a private dental practice, which, after joining

BronxCare, he maintained three and a half days per week. JSF ¶ 14. Although Beards started

working at BronxCare one day per week, in December 2007, he began working there two days a

week. Id. ¶¶ 24–25; Beards Decl. ¶ 3. In April 2010, he began working at BronxCare three days

a week, at which point he closed his private practice. JSF ¶ 15; Beards Decl. ¶ 3. In 2013,

Beards was offered a full-time attending position, but he declined the position and continued

working three days a week at BronxCare. JSF ¶¶ 26–27. Beards continued working three days

per week at BronxCare until his termination. Id. ¶ 27. Since his termination, Beards has not

attempted to reopen his private practice. Id. ¶ 16.

                         b.     Discrimination at BronxCare

          Beards claims that Gates made numerous derogatory comments about Jews in front of

Beards and other dentists. Beards claims that between 2006 and 2017, Gates would stop by


2
 The summary judgment record as furnished to the Court does not disclose the race or ethnicity
of any of these persons, including Gates.
                                                   3
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 4 of 41




Beards’s operatory and would occasionally tell Beards derogatory jokes about Jews. See Beards

Decl. ¶ 6. Although Beards was offended by these jokes, he felt that his job depended on his not

reacting to them and so did not report them. Id. ¶ 7. Beards contends that Gates told such jokes

four or five times throughout Beards’s tenure at BronxCare, the latest occurring in September 2017.

Id. ¶ 6. After this last joke, Beards alleges, Gates told Beards that he was glad the two were

alone in an elevator because Gates could be in big trouble had anyone heard the comment. See

id. ¶ 8. Dentist Dr. Martin Kimmel alleges that, in or around 2016, upon trying to shake Gates’s

hand, Gates asked him why Kimmel would want to shake his hand, stating that “[Kimmel] was

the master, and [Gates] was the slave.” Kimmel Decl. ¶ 6. Kimmel reportedly responded that

Jews had been slaves 4,000 years ago. Id.

       Beards also contends that the recruiting and hiring practices at BronxCare reflected bias

against white and Jewish candidates. Beards estimates that 90% of the resident applicants were

ethnic minorities, and attributes this to Gates’s actively recruiting minority candidates. See

Beards Decl. ¶ 9. When white candidates did apply, Beards alleges, they were scrutinized more

rigorously than ethnic-minority candidates. Id. ¶ 10. Beards claims that an orthodox Jewish

candidate requested Friday afternoons and Saturdays off, offering to make up for the time in

other ways, but Beards heard Director of Clinics Singh say in a “derogatory tone” that “no

accommodation should be made, and that the candidate should apply somewhere else.” Id. With

respect to hiring attending dentists, Beards alleges that most minority attending dentists were

hired directly from the residency program and had very little experience. See id. ¶ 16.

       Beards also claims that at various meetings and upon introducing himself to new

residents each year, Gates would describe the BronxCare dental residency as a “residency

program for minorities,” and one that is “run by a minority, with minority faculty teaching



                                                 4
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 5 of 41




minorities.” Id. ¶ 11. Beards claims that Gates made similar statements approximately 10 times

throughout Beards’s tenure, with the last being in July 2017. Id. He further alleges that Gates

would describe the dental residency program as an “all minority” one to guests. Id. Beards

alleges that the last of these statements was made in July 2017. Id. Defendants dispute that these

statements were made. See, e.g., Weiner Decl. ¶ 8.

       Beards also claims that he and other white, Jewish attending dentists experienced

discriminatory treatment in obtaining support from assistants and residents. When the clinic was

short on assistants or residents, assistants and residents were taken first from the white attending

dentists. Beards Decl. ¶ 12. Beards alleges that white, Jewish attending dentists were told that

they had to share assistants and residents but that, once the assistant or resident was given to

another attending physician, it was almost impossible to get them back. Id. ¶ 13. Beards cannot

remember a single instance in which an assistant or resident was taken from a minority attending

physician before a white one. Id. The removal of such assistance required Beards to stay late to

complete his paperwork. Id. ¶ 14. Relatedly, Beards alleges that minority attending dentists

were given time to complete paperwork during clinic hours, when they were supposed to be

seeing patients, but that when Beards asked for the same opportunity, he was denied. Id. ¶ 15.

       Beards further contends that he and other white, Jewish dentists experienced

discriminatory treatment as to scheduling. Beginning around 2015, Beards’s appointments,

which he had previously made himself, were booked by the front desk. Id. ¶ 17. From this

point, his periodontal consultations, which last an hour or more, were double- and tripled-

booked, a pace which Beards’s residents could not sustain. See id. ¶ 18. Defendants dispute that

this multiple-booking approach was discriminatory and attest that it was an attempt to combat the




                                                  5
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 6 of 41




impact of BronxCare’s high no-show rate. See Bauer Decl., Ex. 9 (“Singh Dep. Tr.”) at 50. 3

Beards contends that when he complained about this approach, he was told that with two

assistants and two residents per shift, he could handle the multiple bookings, despite the fact that

he was assigned only one assistant and one resident. See Beards Decl. ¶¶ 20–21. Beards claims

that only plaintiffs and Howard Weiner, a white, Jewish endodontist who has not joined this

lawsuit, experienced this understaffing treatment. Id. ¶ 21. However, Weiner attests that he was

not understaffed any more or less than any other dentist in the practice, regardless of race.

Weiner Decl. ¶ 6. Finally, Beards argues that plaintiffs and Weiner were rarely assigned

Spanish-speaking attendants, while such assistants were assigned to Spanish-speaking doctors.

Beards Decl. ¶ 22. Weiner disputes this and claims that he was assigned Spanish-speaking

assistants no differently than any other doctor, regardless of race. Weiner Decl. ¶ 7.

       At no time during his employment at BronxCare did Beards report or complain of any

discrimination to any BronxCare supervisor, administrator, or HR employee. JSF ¶ 31.

                       c.      Performance Issues at BronxCare

       Beards suffered productivity issues beginning in 2014. In 2014, Singh met with Beards

because Singh believed that Beards was scheduling an inadequate number of patients. Singh

Decl. ¶ 5; id., Ex. A at 1 (Beards disciplinary record); Def. 56.1 ¶ 6; Pl. 56.1 ¶ 6. 4 After 2015,


3
 Certain pages from Singh’s deposition that plaintiffs cite in their Rule 56.1 response statement
were omitted from the Exhibit 9 of the Bauer Declaration. These pages are docketed at
Dkt. 64-2. For simplicity, the Court will refer to all pages from Singh’s deposition attached as
exhibits to dockets 9 and 64 as “Singh Dep. Tr.”
4
  In their opposition, plaintiffs claim that “Dr. Singh admitted that he did not know whether Dr.
Beards received any feedback at all in terms of his productivity in or before 2016.” Dkt. 54
(“Pl. Opp’n”) at 21 (emphasis added) (citing Singh Dep. Tr. at 45). That is a mischaracterization
of Singh’s testimony. In the testimony to which plaintiffs cite, Singh stated that he did not know
if anyone in 2016 spoke to Beards about productivity that year, the year before he was
terminated. See Singh Dep. Tr. at 45 (“Q. In 2016 do you know whether Dr. Beards himself was


                                                  6
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 7 of 41




Beards did not see as many patients per day as the two other periodontists on staff at BronxCare,

Dr. De La Hoz and Dr. Sheinberg. See Singh Decl., Ex. B at 13–28 (report of Beards patients

seen between 2011 and 2017), 29–38 (report of De La Hoz patients seen between 2015 and

2019), 39–52 (report of Sheinberg patients seen between 2013 and 2019); Def. 56.1 ¶ 7; Pl. 56.1

¶ 7. In 2016, adjusting for the number of clinic days each worked, Beards saw 174 patients, De

La Hoz saw 214, and Sheinberg saw 206. 5 See Singh Decl., Ex. B at 25–26 (Beards saw 522

patients in 2016), 31–32 (De La Hoz saw 357 patients in 2016), 43–44 (Sheinberg saw 103

patients in 2016); Rivera Decl. ¶¶ 31–33 (Beards worked three days per week in 2016; De La

Hoz worked one day per week until May 2016 and then worked two days per weeks; and

Sheinberg worked one half-day per week in 2016). By this measure, De La Hoz was thus

approximately 23% more productive per day worked than Beards, and Sheinberg was

approximately 18% more productive than Beards. Further, the number of patients that Beards

saw declined each year, although he continued to work three days per week. Beards Decl. ¶ 3.

Beards saw 711 patients in 2015, 522 patients in 2016, and 398 patients in 2017 (until his

termination in October 2017). Def. 56.1 ¶¶ 8–10; Pl. 56.1 ¶¶ 8–10. De La Hoz and Sheinberg

did not have similar drops in productivity. Def. 56.1 ¶ 11; Pl. 56.1 ¶ 11.




given any feedback with regard to his relative productivity as an attending that year? A. I don’t
know.” (emphasis added)). The claim that no one spoke to Beards about his productivity in or
before 2016 is belied by plaintiffs’ response to defendants’ Rule 56.1 statement. See Pl. 56.1 ¶ 6
(admitting that in 2014, Singh spoke with Beards about not scheduling an adequate number of
patients).
5
  These numbers are calculated by dividing each dentist’s annual number of patients by the
number of days per week each worked at BronxCare. See Dkt, 42 (“Def. Mem.”) at 18; Dkt. 60
(“Def. Reply”) at 2. Converting these numbers to average number of patients per day, Beards
saw approximately 3.3 patients, De La Hoz saw approximately 4.1, and Sheinberg saw
approximately 4.0.


                                                 7
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 8 of 41




       Beards concedes that his productivity became an issue at the end of his tenure but

attributes the decline to a 50% no-show rate at BronxCare. See Singh Dep. Tr. at 48–49

(acknowledging that no-shows were a problem in the dental department but not the fault of

Beards), 95 (no-show rate averaged 50% in the dental department). Singh testified that the no-

show rate was the “chief cause” of Beards’s lack of productivity. Id. at 50. Beards also

attributes the decline to support staff’s inconsistent implementation of BronxCare’s policy to call

his patients and remind them of their appointments, as well as Singh’s refusal to provide

additional clinical assistance or implement Beards’ suggestions, including to provide him with

enough assistants and residents. Beards Decl. ¶¶ 5, 19. Beards further claims that responsibility

for his schedule was taken away from him in 2015, also contributing to his decline in

productivity. Id. ¶ 17. However, as defendants note, Singh testified that his attempts to schedule

more patients for Beards, so as to combat the no-show problem, were met with “significant

resistance” from Beards, Singh Dep. Tr. at 50, and Beards himself testified that starting in 2015,

when he was no longer able to control his appointments, his schedule became “totally

unreasonable,” due to a combination of double- and triple-booking appointments and the failure

of Beards’s assistants to call and remind patients of their appointments. Beards Decl. ¶¶ 17–19.

The parties contest whether BronxCare failed to adequately assign him residents and assistants,

in particular Spanish-speaking assistants, and the extent to which this harmed his productivity.

Compare id. ¶¶ 19–22, with Weiner Decl. ¶¶ 6–7.

       Defendants also attest that Beards exhibited conduct and attitude problems while at

BronxCare. In 2014, a BronxCare staff member complained that Beards had been rude to the

call center, and Beards, Singh, and Rivera held a meeting with the staff member to discuss this

complaint. See Singh Decl. ¶ 12; id., Ex. A at 7 (Beards disciplinary record); Rivera ¶ 11; see



                                                 8
         Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 9 of 41




also Def. 56.1 ¶¶ 15–16; Pl. 56.1 ¶¶ 15–16. That same year, a patient called Gates’s office to

complain that Beards had been rude to and screamed at the patient. See Def. 56.1 ¶ 21;

Pl. 56.1 ¶ 21. In January 2015, Beards received a second complaint related to a comment that

Beards had made about the state of a patient’s mouth. The parties dispute whether Beards told

the patient that the patient’s mouth was a “garbage can” or whether Beards described the mouth

in general as a “garbage pail” that must be kept free of debris. See Def. 56.1 ¶ 17; Singh Decl.,

Ex. A at 7–9 (Beards disciplinary records); Gates Decl. ¶ 10; Singh Decl. ¶ 10; LaRose Decl.,

Ex. F at 29–30 (excerpt of Gates deposition testimony); Pl. 56.1 ¶ 17; Dkt. 64, Ex. 1 at 15–16

(Beards’s testimony that he told the patient the mouth was like a garbage pail and hers had a lot

of debris); Singh Dep. Tr. at 66–67 (Singh testimony that he cannot recall whether Beards told

the plaintiff that “the mouth is like a garbage can” or “your mouth is [like] a garbage can”). The

parties dispute whether, as a result of this complaint, Beards was placed on a three-month

probationary period. See Def. 56.1 ¶ 18; Pl. 56.1 ¶ 18. Defendants further claim that Beards

would refuse to see patients who arrived late, which caused other dentists to have to fit those

patients into their schedules. See Gates Decl. ¶ 11; Singh Decl. ¶ 13; M. Brown Decl. ¶ 8.

Beards maintains that he followed BronxCare’s policy for late patients. See Pl. 56.1 ¶ 24; Singh

Dep. Tr. at 83–85 (Singh testimony that although the policy is that patients have a 30-minute

grace period, every effort should be made to accommodate the patient). More generally, several

attending dentists filed declarations attesting that Beards was difficult to work with. See Gates

¶ 9; Singh ¶ 9; M. Brown Decl. ¶ 7; Chern-Kelk Decl. ¶ 5; see also Def. 56.1 ¶ 23; Pl. 56.1 ¶ 23.

The parties dispute, however, whether doctors complained about Beards to Rivera and Singh.

Compare Rivera Decl. ¶ 12, and Singh Decl. ¶ 15, with Pl. 56.1 ¶¶ 22, 31.




                                                 9
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 10 of 41




        Defendants describe Beards as “inflexible” about assistants and residents, and Singh

attests that Beards “blocked” other dentists from using his assistants or residents. See Singh

¶ 14. But Beards counters that only white attending dentists were expected to share assistants

and residents, and that once an assistant or resident was taken from an attending dentist, it was

impossible to regain that staff member, forcing the affected attending dentist to work late. See

Beards Decl. ¶ 13. In June or July 2017, when Singh was not in the clinic, Beards engaged in a

“verbal altercation” with Dr. Sullivan (“Sullivan”), a black attending dentist, about Sullivan’s

request to use Beards’s assistant to take an x-ray. See Def. 56.1 ¶ 19; Singh Decl. ¶ 11; id., Ex.

A at 12 (Beards disciplinary records); Beards Decl. ¶ 24. This particularly troubled Singh

because Sullivan was in charge when Singh was absent. See Singh Decl. ¶ 11. Beards describes

this as a “single disagreement,” Pl. 56.1 ¶ 19, and notes that BronxCare dentists are not permitted

to take another dentist’s assistant or resident if that dentist is in the middle of a surgical

procedure, which Beards contends he was, see Beards Decl. ¶¶ 24–25. Sullivan filed a complaint

about the incident with Singh, and Singh, Sullivan, and Beards had a discussion about it. See

Def. 56.1 ¶ 20; Pl. 56.1 ¶ 20. Defendants contend that, in general, Beards was possessive of

residents and would attempt to stop other dentists from using those he used. See Singh Decl.

¶ 14; Chern-Kelk Decl. ¶ 6. Defendants allege that Kimmel once complained to Singh that

Beards would not let him use patient rooms that were assigned to Beards, even if not in use. See

LaRose Decl., Ex. G at 71 (excerpt of Singh deposition).

        However, Beards attests that, in his capacity as a faculty member of the resident program,

he received only one official faculty-performance-evaluation conference, which was conducted

in September 2017, see Beards Decl. ¶ 26, one month before he was terminated. In this

evaluation, Gates expressed happiness with his performance and showed him the residents’



                                                   10
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 11 of 41




review of him, which were “top rated,” although Beards was not given any other written

evaluation of his performance. Id. Moreover, none of Beards’s performance evaluations contain

any significant issues, see Bauer Decl., Ex. 1 (Beards’s performance evaluations for 2014–2016),

and in blind feedback from residents, Beards was rated highly, see id., Ex. 2 (resident feedback

of Beards from 2014–2017).

               3.      Elaina Berd-Vergier

                       a.     Background

       Berd-Vergier is a Jewish, Caucasian female. JSF ¶ 17. She studied and conducted her

residency at University of Medicine and Dentistry of New Jersey, which has since dissolved and

is now part of Rutgers University. Id. ¶ 18.

       In 2012, Berd-Vergier applied to be an attending dentist at BronxCare. Id. ¶ 32. She was

interviewed by Gates and, on July 23, 2012, hired by BronxCare as an attending prosthodontist.

Id. ¶¶ 33–34. Gates was aware at the time of the hire that Berd-Vergier was white and became

aware that she was Jewish within six months. Gates Decl. ¶ 5. While at BronxCare, Berd-

Vergier worked 2.5 days per week. JSF ¶ 26. During her time at BronxCare, Berd-Vergier was

the only prosthodontist on staff. See LaRose Decl., Ex. E (“Berd-Vergier Dep. Tr.”) at 52.

       Before starting at BronxCare, Berd-Vergier had a private practice. JSF ¶ 19. Berd-

Vergier continued her private practice while working at BronxCare and has maintained the

practice since her termination. Id.

                       b.     Discrimination at BronxCare

       Berd-Vergier began experiencing problems in the first six months on the job. She

contends that there was no proper scheduling, that she did not have a dental assistant assigned,

and that residents were not able to adequately participate in the prosthetic program. See Berd-

Vergier Decl. ¶ 2. Singh, she claims, was reluctant to leverage Berd-Vergier’s clinical skills,

                                                11
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 12 of 41




gained from a 12-year career, to develop a prosthodontic protocol and to create a systematic

approach to the prosthodontic clinic. Id. ¶¶ 3–4. This made it difficult for Berd-Vergier to get

the necessary tools and equipment. Id. ¶ 4.

       In April 2014, the main clinic for the dentistry department was moved from 1770 Grand

Concourse to 1175 Grand Concourse. JSF ¶ 3. Berd-Vergier requested but was not given a key

fob to the administrative offices at the new building; the parties contest the extent to which this

affected her work. Compare Rivera Decl. ¶ 18 (claiming that key fobs to the administrative

offices were given only to those with offices there, but that Berd-Vergier “demanded” one), with

Berd-Vergier Decl. ¶ 5 (claiming that defendants’ failure to provide her with a key fob to the

administrative offices “hampered” her ability to do her job). Unlike minority residents and

auxiliary staff, Berd-Vergier was not given a permanent locker at the 1775 Grand Concourse

location staff, but was assigned only a temporary locker, which she had to empty each day,

which she found “humiliating.” Id. ¶ 6. Defendants argue that Berd-Vergier was not given a

permanent locker because she did not work full time at that location. See Rivera Decl. ¶ 19. She

did not, however, have locker issues at the old location. See Berd-Vergier Dep. Tr. at 109.

Berd-Vergier further claims that her requests for a supply cabinet with a lock to keep her

professional materials were ignored. Berd-Vergier Decl. ¶ 6. Defendants characterize these

requests as requests for special treatment that evidence Berd-Vergier’s “elitist attitude.” Rivera

Decl. ¶¶ 15–19.

       Berd-Vergier also claims that on approximately four occasions, at the annual gathering to

introduce new residents and at Christmas parties, she heard Gates comment that the BronxCare

dental department “was designed to educate minority residents, and that the goal was to treat

minority patients, and for minority staff to be taught by minority attendings.” Berd-Vergier



                                                 12
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 13 of 41




Decl. ¶ 7. She also alleges that Gates favored minorities in hiring and hired attendings with

minimal or no experience straight from the BronxCare residency program. Id.

       At no time during her employment at BronxCare did Berd-Vergier report or complain of

any discrimination to any BronxCare supervisor, administrator, or HR employee. JSF ¶ 40.

                      c.      Performance at BronxCare

       In 2016 and 2017, Berd-Vergier’s productivity began to suffer. Between 2013 and 2015,

Berd-Vergier saw an average of 1,000 patients per year. Def. 56.1 ¶ 12; Pl. 56.1 ¶ 12; Singh

Decl., Ex. B at 1–12 (report of Berd-Vergier’s patients seen between 2012 and 2017). However,

in 2016, Berd-Vergier saw only 625 patients, and between January and October 2017, she saw

393 patients. See Def. 56.1 ¶¶ 13–14; Pl. 56.1 ¶¶ 13–14; Singh Decl., Ex. B at 9–12. Although

Berd-Vergier concedes that her productivity declined, she argues that these numbers are a

function of fewer referrals to her practice. Beginning in 2015, the number of new patients

referred to her began to decline: Berd-Vergier was referred 81 new patients in 2014, 40 new

patients in 2015, 4 new patients in 2016, and 4 new patients in 2017. Berd-Vergier Decl. ¶¶ 12–13.

She claims that Singh never spoke to her about her productivity. Id. ¶ 11.

       Defendants further contend that Berd-Vergier exhibited problems with her attitude and

unprofessional conduct. Defendants attest that doctors have complained about Berd-Vergier to

Rivera and Singh. See Rivera Decl. ¶ 20. Several attending dentists filed declarations stating

that Berd-Vergier was difficult to work with. See Gates ¶ 12; Singh ¶ 16; M. Brown Decl. ¶ 12;

Chern-Kelk Decl. ¶ 8; see also Def. 56.1 ¶ 32; Pl. 56.1 ¶ 32. Chern-Kelk alleges that on multiple

occasions, Berd-Vergier told her, disparagingly, that Chern-Kelk was the only Jewish doctor

who was not a specialist. Chern-Kelk Decl. ¶ 9.

       Defendants also contend that Berd-Vergier exhibited unprofessional behavior in front of

patients. In 2015, a patient called Gates’s office to complain that Berd-Vergier had yelled at her
                                                13
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 14 of 41




students, and referred to Berd-Vergier as “a monster.” Def. 56.1 ¶ 25; Pl. 56.1 ¶ 25; see also

Singh Decl., Ex. A at 2 (Rivera’s report of the patient complaint). The patient also complained

about Beards, and Rivera’s notes include the following: “What’s going on with these Dentist[s]

that Dr. Gates is hiring.” Singh Decl., Ex. A at 2. Defendants concede that this was the only

such complaint about Berd-Vergier, see Singh Dep. Tr. at 120, and that Gates did not fault her

dental work, see Dkt. 59-8 at 86 (excerpt of Gates deposition testimony). Other dentists report

that Berd-Vergier was extremely particular about equipment and would refuse to see patients

when the lab or equipment was not exactly the way she wanted it, see M. Brown Decl. ¶ 13, and

that she would get visibly upset and yell in front of patients, see LaRose Decl., Ex. H at 20 (M.

Brown deposition testimony).

       Defendants also depict Berd-Vergier as demanding special treatment. She requested that

BronxCare purchase expensive equipment for her use. Def. 56.1 ¶ 26; Pl. 56.1 ¶ 26. They

construe her requests for a key fob to the administrative offices at 1775 Grand Concourse,

despite not having an office in the administrative offices, and her request for a permanent locker

in that location, despite not working full time, as seeking special treatment. Rivera Decl. ¶¶ 15–19.

They similarly characterize her request for a supply cabinet or storage locker so that other

doctors could not access her equipment. Berd-Vergier Dep. Tr. at 51–53; Rivera Decl. ¶ 17.

Berd-Vergier contends that her need for a storage locker was primarily for organizational

purposes and that she could not leave her things in the main room where the assistants left theirs

because it was not safe to do so. Berd-Vergier Dep. Tr. at 51–53. She further notes that her

requests for a key fob, permanent locker, and supply cabinet were made in 2015, long before she

was terminated, and that she did not renew these requests. Berd-Vergier ¶¶ 5–6. Berd-Vergier

requested time off during a period covered by a BronxCare policy that no attending dentists may



                                                 14
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 15 of 41




take vacation, see Def. 56.1 ¶ 30; Pl. 56.1 ¶ 30, but she contends that others were permitted to

take time off during this period, see Berd-Vergier Dep. Tr. at 50.

       In the five years she worked for BronxCare, Berd-Vergier received only one performance

evaluation: in March 2017. Berd-Vergier Decl. ¶ 9. She reports that in the evaluation, Gates

provided only positive feedback and told her that her worked met his expectations. Id. ¶¶ 9–10.

Berd-Vergier further contends that at this evaluation Gates showed her wholly positive resident

and peer reviews. Id. ¶ 10. She signed the evaluation at the end of the meeting. Id.

Performance evaluations for Berd-Vergier, beginning in 2013, were consistently positive, see

Bauer Decl., Ex. 3 (Berd-Vergier’s 2013, 2014, and 2016 performance evaluations conducted by

Gates, and one undated evaluation), and she received positive reviews from residents, see id., Ex.

4 (Berd-Vergier residents’ reviews for 2014–2017).

               4.      Plaintiffs’ Terminations

       In summer 2017, the Management Council—Gates, Singh, Rivera, and Carcamo—met.

Def. 56.1 ¶ 33; Pl. 56.1 ¶ 33. Singh, Rivera, and Carcamo recommended to Gates that Beards

and Berd-Vergier be terminated. Def. 56.1 ¶ 33; Pl. 56.1 ¶ 33; JSF ¶¶ 28, 37. Gates did not

terminate either at that time. In October 2017, both plaintiffs were terminated. JSF ¶¶ 29, 38.

Gates made the decision to terminate the two. Id. ¶¶ 30, 39. Beards was terminated on October

4, 2017; Berd-Vergier, on October 6, 2017. See Beards ¶ 27; Berd-Vergier Decl. ¶ 14.

       Beards was told his job was being “eliminated.” Beards Decl. ¶ 27. In his place, Gates

increased the hours of De La Hoz and Sheinberg, the other two periodontists on staff. See Def.

56.1 ¶ 37; Pl. 56.1 ¶ 37. Sheinberg is white and Jewish. See Def. 56.1 ¶ 38; Pl. 56.1 ¶ 38. Just

prior to Beards’s termination, Gates increased De La Hoz’s time from two days per week to

three. See Rivera Decl. ¶ 32; Beards Decl. ¶ 23. After Beards’s termination, Gates tripled

Sheinberg’s time to 1.5 days a week. See Rivera Decl. ¶ 33.
                                                15
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 16 of 41




       Gates did not immediately hire a replacement for Berd-Vergier. Plaintiffs contend that

Berd-Vergier’s work was initially assigned to Dr. Rick Adams, an African-American generalist

dentist who is not a prosthodontist specialist. See Bauer Decl., Ex. 5 (“EEOC Resp.”) at 2 (Berd-

Vergier’s EEOC petition and BronxCare’s response). Defendants deny that Berd-Vergier’s “line

of service” work was shifted to Adams. Id.; see also Def. Reply at 6. Rather, defendants

contend that Adams, along with other general dentists, handles prosthodontics cases “as needed”

by the department. EEOC Resp. at 2. BronxCare is required to have a specialist in each area for

accreditation purposes. See Berd-Vergier Decl. ¶ 15. Ten months after Berd-Vergier was

terminated, and after Berd-Vergier filed her EEOC complaint, Gates hired Dr. Jerry Brown, a

prosthodontist specialist who is white and Jewish. See Gates Decl. ¶¶ 24–25; J. Brown Decl. ¶ 3.

       In the same year that he terminated Beards and Berd-Vergier, Gates terminated two other

dentists: Dr. Tashorn Gomez and Dr. Jonathan Pong. Def. 56.1 ¶ 41; Pl. 56.1 ¶ 41. Gomez is

African-American, and Pong is Asian-American. Def. 56.1 ¶¶ 42–43; Pl. 56.1 ¶¶ 42–43. To

Gates’s knowledge, neither is Jewish. Def. 56.1 ¶ 44; Pl. 56.1 ¶ 44. Beards and Berd-Vergier

are the only two white, Jewish doctors that Gates has fired in his 29 years as chair of the

BronxCare dental department. Def. 56.1 ¶ 45; Pl. 56.1 ¶ 45.

       B.      Procedural History

       On January 14, 2019, plaintiffs filed the Complaint, claiming that each had been

terminated on account of race and religion. Dkt. 4 (“Compl.”). On March 22, 2019, BronxCare

and Gates answered the complaint. Dkt. 11 (“Answer”). On December 19, 2019, the parties

concluded fact discovery.

       On January 10, 2020, the Court held a conference to discuss defendants’ anticipated

motion for summary judgment. On February 7, 2020, the parties filed their joint statement of

undisputed facts. On March 6, 2020, defendants filed a motion for summary judgment, Dkt. 41,
                                                 16
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 17 of 41




with a supporting memorandum of law, Def. Mem., and declarations, Dkts. 43–50, and a Local

Rule 56.1 statement, Def. 56.1. On April 24, 2020, plaintiffs filed an opposition to the motion

for summary judgment, Pl. Opp’n, declarations in support, Dkts. 55–57, 59, and a response to

defendants’ Local Rule 56.1 statement, Pl. 56.1. On May 15, 2020, defendants filed a reply, Def.

Reply, and declarations in support, Dkts. 61–62.

II.    Legal Standards

       A.      Legal Standards Governing Motions for Summary Judgment

       To prevail on a motion for summary judgment, the movant must “show[] that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

The movant bears the burden of demonstrating the absence of a question of material fact. In

making this determination, the Court must view all facts “in the light most favorable” to the non-

moving party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d Cir. 2008).

       If the movant meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Rather, to survive a summary judgment motion, the opposing party must establish a genuine

issue of fact by “citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A);

see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).

       “Only disputes over facts that might affect the outcome of the suit under the governing

law” will preclude a grant of summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). In determining whether there are genuine issues of material fact, a court is “required

                                                 17
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 18 of 41




to resolve all ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012)

(quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

       In cases that involve claims of discrimination, courts must use “an extra measure of

caution” in determining whether to grant summary judgment “because direct evidence of

discriminatory intent is rare and such intent often must be inferred from circumstantial evidence

found in affidavits and depositions.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d

Cir. 2006) (citation omitted). However, “the salutary purposes of summary judgment—avoiding

protracted, expensive and harassing trials—apply no less to discrimination cases.” Weinstock v.

Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000) (citation omitted) (alterations omitted). Thus,

even in the context of a discrimination case, “a plaintiff must provide more than conclusory

allegations to resist a motion for summary judgment,” Holcomb, 521 F.3d at 137; see also

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010), and courts may grant

summary judgment against “discrimination claims in cases lacking genuine issues of material

fact,” Holtz v. Rockefeller & Co., 258 F.3d 62, 69 (2d Cir. 2001) (citation omitted).

       B.      Legal Standards Governing Plaintiffs’ Discrimination Claims

               1.      Title VII and the NYSHRL

       Title VII prohibits an employer from discriminating “against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Similarly,

the NYSHRL makes it an “unlawful discriminatory practice” for an employer, based on an

individual’s “race, creed, [or] color,” “to discriminate against such individual in compensation or

in terms, conditions or privileges of employment.” N.Y. Exec. Law § 296(1)(a).



                                                18
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 19 of 41




       Discrimination claims under both Title VII and the NYSHRL 6 are analyzed under the

burden-shifting framework described in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See Tolbert v. Smith, 790 F.3d 427, 434 (2d Cir. 2015); see also Summa v. Hofstra

Univ., 708 F.3d 115, 125 (2d Cir. 2013). Under that framework, the plaintiff bears the initial

burden of establishing a prima facie case of discrimination. Holcomb, 521 F.3d at 138. To do

so, the plaintiff must show that (1) she “belonged to a protected class”; (2) she “was qualified for

the position [s]he held”; (3) she “suffered an adverse employment action”; and (4) “the adverse

employment action occurred under circumstances giving rise to an inference of discriminatory

intent.” Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012) (quoting Holcomb, 521

F.3d at 138). The burden of establishing a prima facie case in an employment-discrimination

case is “minimal.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993); see also Lenzi v.

Systemax, Inc., 944 F.3d 97, 107 (2d Cir. 2019).

       Where the plaintiff can demonstrate a prima facie case, “a presumption arises that more

likely than not the adverse conduct was based on the consideration of impermissible factors.”

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015) (citing Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253–54 (1981)). The burden of production then shifts to

the employer to “‘articulate some legitimate, nondiscriminatory reason’ for the disparate

treatment.” Id. (quoting McDonnell Douglas, 411 U.S. at 802); see also Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (employer’s burden is “one of production, not

persuasion”).



6
  In August 2019, the NYSHRL was amended to broaden its liability standards governing
conduct after its effective date. See N.Y. Exec. Law § 300. The NYSHRL standards applied in
this decision govern conduct pre-dating the amendment, which does not have retroactive effect.
See McHenry v. Fox News Network, LLC, No. 19 Civ. 11294 (PAE), --- F. Supp. 3d ---, 2020
WL 7480622, at *8 (S.D.N.Y. Dec. 18, 2020).
                                                19
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 20 of 41




       If the employer satisfies that burden, the presumption of discriminatory intent “drops out

of the analysis,” and “the plaintiff must establish, by a preponderance of the evidence, that the

employer’s justification is a pretext for discrimination.” Lenzi, 944 F.3d 108 (quotation and

citation omitted); see also Holt v. KMI-Cont’l, Inc., 95 F.3d 123, 129 (2d Cir. 1996). The

plaintiff, however, is “not required to show that the employer’s proffered reasons were false or

played no role in the employment decision, but only that they were not the only reasons and that

a prohibited factor was at least one of the ‘motivating’ factors” for the decision. Holcomb, 521

F.3d at 138 (citation omitted); see also 42 U.S.C. § 2000e-2(m) (race, color, or sex must be “a

motivating factor” for employment decision). However, “a plaintiff must provide more than

conclusory allegations of discrimination to defeat a motion for summary judgment.” Schwapp v.

Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997). A plaintiff cannot defeat a summary judgment

motion by “offering purely conclusory allegations of discrimination, absent any concrete

particulars.” Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985).

               2.      NYCHRL

       Claims under the NYCHRL must be analyzed separately from those under Title VII or

the NYSHRL, see Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109

(2d Cir. 2013), because the NYCHRL must be construed “broadly in favor of discrimination

plaintiffs, to the extent that such a construction is reasonably possible,” Xiang v. Eagle Enters.,

LLC, No. 19 Civ. 1752 (PAE), 2020 WL 248941, at *6 (S.D.N.Y. Jan. 16, 2020). “Thus, even if

the challenged conduct is not actionable under federal and state law, federal courts must consider

separately whether it is actionable under the broader New York City standards.” Mihalik, 715

F.3d at 109. As the Second Circuit has explained, “the NYCHRL simplified the discrimination

inquiry: the plaintiff need only show that her employer treated her less well, at least in part for a

discriminatory reason.” Id. at 110 n.8. Then, “the employer may present evidence of its
                                                 20
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 21 of 41




legitimate, non-discriminatory motives to show the conduct was not caused by discrimination,

but it is entitled to summary judgment on this basis only if the record establishes as a matter of

law that discrimination played no role in its actions.” Id. (emphasis in original) (internal

quotation marks and alterations omitted); see also Melman v. Montefiore Med. Ctr., 98 A.D.3d

107, 114 (1st Dep’t 2012) (noting applicability of McDonnell Douglas framework in analyzing

discrimination claims under NYCHRL).

       Even so, the causation inquiry under the NYCHRL “closely mirrors the questions that

courts must answer when resolving summary judgment motions on Title VII claims.” Philip v.

Gtech Corp., No. 14 Civ. 9261 (PAE), 2016 WL 3959729, at *10 (S.D.N.Y. July 20, 2016)

(quoting Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 76 n.13 (2d Cir. 2015)); see also

Cardwell v. Davis Polk & Wardwell LLP, No. 19 Civ. 10256 (GHW), 2020 WL 6274826, at *20

(S.D.N.Y. Oct. 24, 2020) (NYCHRL causation standard “seems to be equivalent to the

‘motivating factor’ standard of causation under Title VII and the NYSHRL”); Bivens v. Inst. for

Cmty. Living, No. 14 Civ. 7173 (PAE), 2016 WL 11701799, at *1 (S.D.N.Y. Feb. 3, 2016)

(“[T]he Second Circuit has continued to apply the same ‘motivating factor’ causation standard to

employment discrimination claims under the NYCHRL that applies to equivalent claims under

Title VII.” (quoting Weiss v. JPMorgan Chase & Co., No. 06 Civ. 4402 (DLC), 2010 WL

114248, at *3 (S.D.N.Y. Jan. 13, 2010))).

III.   Discussion

       At the threshold, the Court isolates the claims that remain to be resolved.

       Beards and Berd-Vergier bring claims against BronxCare and Gates under Title VII, the

NYSHRL, and the NYCHRL. See Compl. ¶¶ 70–81. However, although the defense has not

raised the issue, Title VII does not provide for individual liability. See Xiang, 2020 WL 248941,

at *5; see also Tomka v. Seiler Corp., 66 F.3d 1295, 1313 (2d Cir. 1995) (“[I]ndividual
                                                 21
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 22 of 41




defendants with supervisory control over a plaintiff may not be held personally liable under Title

VII.”). The Court therefore dismisses the Title VII claims against Gates as a matter of law.

       The NYSHRL and NYCHRL do provide for individual liability for discrimination, where

the individual qualifies as an “employer” or “aided and abetted the unlawful discriminatory acts

of others.” Xiang, 2020 WL 248941, at *5. Under both statutes, the individual must have

actually participated in the conduct that gave rise to the discrimination claims, but “[t]he

NYCHRL provides a broader basis for direct individual liability than the NYSHRL,” in that it

permits liability regardless of the individual’s decision-making power. Malena v. Victoria’s

Secret Direct, LLC, 886 F. Supp. 2d 349, 366 (S.D.N.Y. 2012). Here, defendants do not dispute

that the evidence permits a jury to find both that Gates was plaintiffs’ supervisor, and that, if

BronxCare’s conduct in connection with terminating plaintiffs qualifies as actionable

discrimination, Gates participated in it.

       The Complaint is unclear, however, whether, in addition to claiming discriminatory

terminations, plaintiffs also claim disparate treatment on account of race and religion during their

employment. Reading the Complaint to possibly include such claims, defendants move against

these as well as against the termination claims. In their opposition, however, plaintiffs do not

claim to pursue disparate-treatment claims. Instead, they cite alleged pre-termination behavior

(e.g., anti-Semitic remarks) as evidence that the terminations were discriminatorily motivated

and that BronxCare’s stated reasons for the terminations were pretextual. Accordingly, to the

extent that the Complaint may be read to include disparate-treatment claims, plaintiffs have

abandoned them. See Jackson v. Fed. Express, 766 F.3d 189, 195, 197–98 (2d Cir. 2014) (where

a party is counseled, “a partial response arguing that summary judgment should be denied as to

some claims while not mentioning others may be deemed an abandonment of the unmentioned



                                                 22
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 23 of 41




claims”). The Court therefore grants summary judgment to defendants on any disparate-

treatment claims that the Complaint may be read to contain.

       Accordingly, plaintiffs’ remaining claims all allege discriminatory termination on the

basis of race and religion, and are under (1) Title VII, against BronxCare; and (2) the NYSHRL

and the NYCHRL, against BronxCare and Gates.

       A.      Title VII and NYSHRL Claims

               1.      Prima Facie Case

       Defendants do not dispute that plaintiffs have satisfied the first three requirements of a

prima facie case. See Def. Mem. at 9–10. 7 They contend only that plaintiffs have not adduced

evidence sufficient to establish that plaintiffs’ terminations occurred under circumstances that

give rise to an inference of discrimination based on race or religion. See id. at 10.

       The facts required to demonstrate an inference of discrimination “inevitably vary in

different employment discrimination cases.” McGuinness v. Lincoln Hall, 263 F.3d 49, 53

(2d Cir. 2001); see Little v. Nat’l Broad. Co., 210 F. Supp. 2d 330, 377 (S.D.N.Y. 2002). The

circumstances giving rise to such an inference may include “the employer’s criticism of the

plaintiff’s performance in ethnically degrading terms; or its invidious comments about others in

the employee’s protected group; or the more favorable treatment of employees not in the

protected group; or the sequence of events leading to the [adverse action].” Littlejohn v. City of


7
  On reply, defendants argue that plaintiffs also fail to fulfill the second requirement for a prima
facie discrimination case: that the plaintiffs were qualified for the jobs they held and were
performing satisfactorily. See Def. Reply at 1–3. However, because defendants conceded that
plaintiffs met the first two requirements in their opening brief, that argument is waived for the
purpose of this motion. Moreover, at the prima facie stage, the “the qualification necessary to
shift the burden to defendant for an explanation of the adverse job action is minimal,”
particularly where, as here, “discharge is at issue and the employer has already hired the
employee . . . .” Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 92 (2d Cir. 2001), as
amended (June 6, 2001).


                                                 23
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 24 of 41




New York, 795 F.3d 297, 312 (2d Cir. 2015) (quoting Leibowitz v. Cornell Univ., 584 F.3d 487, 502

(2d Cir. 2009)). Where there is no direct evidence of discrimination, a plaintiff may rely on

indirect or circumstantial evidence. See Rosen v. Thornburgh, 928 F.2d 528, 533 (2d Cir. 1991).

       The evidence plaintiffs adduce meets this minimal burden. First, plaintiffs attest that

Gates made four to five derogatory statements about Jewish people and multiple statements to

the effect that the BronxCare dental residency is a “residency program for minorities,” and is

“run by a minority, with minority faculty teaching minorities.” Beards Decl. ¶ 11. Defendants

dispute that these statements were made. But on a motion for summary judgment, the Court

must view the evidence in the light most favorable to plaintiffs, as the non-movants, and credit

that these statements were made.

       Defendants argue that none of these statements are probative of discriminatory intent in

connection with the termination of either defendant and that each is a stray remark, unconnected

to the terminations. See Def. Mem. at 10–13. The Second Circuit has articulated a framework to

guide courts in this District in determining whether a remark has probative value:

       (1) who made the remark (i.e., a decision-maker, a supervisor, or a low-level co-
       worker); (2) when the remark was made in relation to the employment decision at
       issue; (3) the content of the remark (i.e., whether a reasonable juror could view the
       remark as discriminatory); and (4) the context in which the remark was made (i.e.,
       whether it was related to the decision-making process).

Henry v. Wyeth Pharms., Inc., 616 F.3d 134, 149 (2d Cir. 2010).

       Here, the statements were all made by Gates, who all agree made the decisions to

terminate the plaintiffs. JSF ¶¶ 30, 39. Beards does not recall the precise timing of most of the

statements. But he does recall that the last one, regarding the racial composition of the dental

department, was made in July 2017, approximately three months before plaintiffs were

terminated. See Beards Decl. ¶ 11. That statement is not explicitly derogatory as to plaintiffs’

race. But statements to the effect that the BronxCare dental residency program was an “all
                                                24
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 25 of 41




minority” one could be viewed by a reasonable juror as evidencing an intent to purge non-

minority dentists from the program for reasons unstated: whether out of prejudice or perhaps a

programmatic preference that minority dentists serve BronxCare’s patients. Defendants dispute

that these remarks are probative of whether discrimination played a role in plaintiffs’

terminations, noting that, as described by plaintiffs, they were made at “predetermined

department-wide functions that had nothing to do with terminations,” such as annual holiday

parties, annual graduation parties, and one faculty meeting. See Def. Mem. at 12; see also Berd-

Vergier Decl. ¶ 7; Beards Decl. ¶ 11. But these remarks, read on their faces, bear on the ideal

racial composition of the department. As such, although oblique, a factfinder could connect

them to the terminations of Beards and Berd-Vergier, who are white. And although the last of

these remarks occurred several months before plaintiffs were terminated, these remarks were,

according to plaintiffs, repeated. Gates’s derogatory remarks regarding Jewish people could also

reinforce an inference of discriminatory motivation. Although Beards does not remember the

specifics of most such remarks, he does recall that the last was derogatory toward Jews and was

made in September 2017, the month before plaintiffs were terminated. See Beards Decl. ¶¶ 6–8.

       Defendants correctly note that stray remarks alone, even if made by a decision-maker,

cannot sustain a claim of employment discrimination. See, e.g., Abdu-Brisson v. Delta Air Lines,

Inc., 239 F.3d 456, 468 (2d Cir. 2001); Danzer v. Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir. 1998)

(“[S]uch comments, without more, cannot get a discrimination suit to a jury.” (emphasis in

original)). That argument has force. Nonetheless, the remarks here, viewed in combination with

other evidence adduced, are sufficient to make the de minimis showing required at the prima

facie stage that plaintiffs’ terminations resulted from discrimination. See Abdu, 239 F.3d at 468

(decision-makers’ stray remarks, when viewed in context of employer’s “all-consuming interest



                                                25
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 26 of 41




in the age and projected retirement rates” of employees, plaintiff has met de minimis burden to

raise an inference of age discrimination). In particular, plaintiffs attest that Gates actively

recruited minority candidates and not white candidates, that white applicants were scrutinized

more thoroughly, and that minority attending dentists, but not white ones, were hired directly

from the residency program despite limited experience. See Beards Decl. ¶¶ 9–10, 16. Plaintiffs

further allege that, once hired, white attending dentists, relative to minorities, had less access to

residents and assistants and were given less time to complete paperwork during the day. See id.

¶¶ 13–15. To be sure, these allegations alone do not establish discriminatory animus, as these

claims are generic, and plaintiffs have not identified similarly situated minority comparators to

their circumstances. See, e.g., Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000). But

these allegations of divergent treatment, in general, of minority versus white applicants and

employed dentists are relevant context. Combined with Gates’s statements, they enable plaintiffs

to clear the bar at the prima facie stage of supporting an inference that Gates, and hence

BronxCare, acted with discriminatory intent in terminating plaintiffs.

       Finally, Gates and BronxCare argue that they are entitled to a strong competing inference

that they lacked discriminatory intent because Gates had hired Beards and Berd-Vergier. See

Def. Mem. at 16–17. The Second Circuit has explained that, particularly where the challenged

firing occurs a short time after the hiring, and the same decision-maker had both hired and fired

the employee, “it is difficult to impute to [the decision-maker] an invidious motivation that

would be inconsistent with the decision to hire.” Emanuel v. Oliver, Wyman & Co., LLC, 85 F.

Supp. 2d 321, 332 (S.D.N.Y. 2000) (quoting Grady v. Affiliated Cent., Inc., 130 F.3d 553, 560

(2d Cir. 1997)). In this case, however, 11 years had passed between Beards’s hiring and

termination, and five years had passed since Berd-Vergier’s hiring. The same-actor inference is



                                                  26
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 27 of 41




“less compelling when a significant period of time elapses between the hiring and firing.”

Carlton v. Mystic Transp., Inc., 202 F.3d 129, 138 (2d Cir. 2000). Although there is no fixed

time period after which the same-actor inference ceases to apply, courts in this Circuit have

tended to find the inference weak or inapplicable once four or more years have passed. See, e.g.,

id. (declining to apply inference where seven years passed between hiring and firing); Ehrbar v.

Forest Hills Hosp., 131 F. Supp. 3d 5, 25 (E.D.N.Y. 2015) (five-year gap between hiring and

firing did not foreclose finding of discriminatory inference); cf. Schnabel v. Abramson, 232 F.3d

83, 91 (2d Cir. 2000) (same actor inference was “highly relevant” where three years passed

between hiring and firing). To the extent that the inference applies here, it is sufficiently

attenuated due to the long gap between hiring and termination, particularly for Beards, and does

not preclude the inference that Gates acted with discriminatory intent in terminating plaintiffs.

               2.      Legitimate Non-Discriminatory Reason

       The Court next considers whether defendants have presented evidence of a legitimate,

non-discriminatory basis for the decision to terminate plaintiffs and not non-white and non-

Jewish candidates. An “employer’s explanation of its reasons must be clear and specific in order

to afford the employee a full and fair opportunity to demonstrate pretext.” Byrnie v. Town of

Cromwell, Bd. of Educ., 243 F.3d 93, 105 (2d Cir. 2001) (quoting Meiri, 759 F.2d at 996–97)

(quotation marks omitted). Here, the evidence adduced does support non-discriminatory

justifications for each termination—for both plaintiffs, decreased productivity; and for Beards

primarily, poor attitude and problematic behavior.

       As to decreased productivity, there is evidence that non-party Singh first spoke to Beards

about his productivity in 2014. Singh notified Beards that Beards was not scheduling enough

patients. See Singh Decl. ¶ 5; id., Ex. A at 1 (Beards disciplinary record); Def. 56.1 ¶ 6; Pl. 56.1

¶ 6. Between 2015 and 2016, the number of patients seen by Beards demonstrably and steeply
                                                 27
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 28 of 41




declined—711 in 2015, and 522 in 2016—despite Beards’s continuing to work three days per

week at BronxCare. Def. 56.1 ¶¶ 8–10; Pl. 56.1 ¶¶ 8–10. In 2017, between January 1, 2017 and

the date of his termination, October 5, 2017, Beards saw only 398 patients. Def. 56.1 ¶¶ 8–10;

Pl. 56.1 ¶¶ 8–10. At that pace, he was not on track to meaningfully outperform his 2016

productivity. Further, as plaintiffs concede in 2016 and 2017, Beards saw fewer patients than

either De La Hoz or Sheinberg, the other periodontists on staff. See Def. 56.1 ¶ 7; Pl. 56.1 ¶ 7.

       Berd-Vergier also saw her productivity decline in 2016 and 2017. Between 2013 and

2015, Berd-Vergier saw an average of 1,000 patients per year, see Def. 56.1 ¶ 12; Pl. 56.1 ¶ 12.

But in 2016, Berd-Vergier saw only 625 patients, and in 2017, between January and October, she

saw only 393 patients, which put her on a pace materially below that of 2016. See Def. 56.1

¶¶ 13–14; Pl. 56.1 ¶¶ 13–14.

       It is “widely acknowledged that reasons such as low productivity and conflicts with

persons in positions of authority constitute legitimate nondiscriminatory reasons justifying

discharge.” Giannone v. Deutsche Bank Sec., Inc., 392 F. Supp. 2d 576, 588 (S.D.N.Y. 2005)

(quoting Thermidor v. Beth Isr. Med. Ctr., 683 F. Supp. 403, 412 (S.D.N.Y.1988)); see also

Carter v. New Venture Gear, Inc., 310 F. App’x 454, 457 (2d Cir. 2009) (“perceived lack of

productivity” was a legitimate, non-discriminatory reason for employer’s adverse actions);

Smooth v. Waste Mgmt., No. 04 Civ. 0710 (JTE), 2007 WL 642611, at *3 (W.D.N.Y. Feb. 26,

2007) (employee’s low productivity compared to other drivers and failure to assist other drivers

when they needed help were legitimate, non-discriminatory reasons).

       Defendants separately point to evidence of uncooperative behavior and unprofessional

attitudes on the part of Beards (and to a lesser degree, Berd-Vergier). Where the evidence so

establishes, such too can be a legitimate, non-discriminatory reason for plaintiffs’ termination.



                                                28
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 29 of 41




See Drummond v. IPC Int’l, Inc., 400 F. Supp. 2d 521, 531 (E.D.N.Y. 2005) (colleting cases)

(problems with personality, attitude, or inability to get along with colleagues are legitimate, non-

discriminatory reasons).

       Here, defendants point to evidence that other doctors complained to Rivera and Singh

about Beards’s and Berd-Vergier’s work attitudes. See Rivera Decl. ¶¶ 12, 20; Singh Decl.

¶¶ 12, 15. Several attending dentists have further attested that Beards and Berd-Vergier were

difficult to work with or were not team players. See Gates ¶¶ 9, 12; Singh ¶¶ 9, 16; M. Brown

Decl. ¶¶ 7, 12; Chern-Kelk Decl. ¶¶ 5, 8; see also Duffy v. State Farm Mut. Auto. Ins. Co.,

927 F. Supp. 587, 594 (E.D.N.Y. 1996) (terminating plaintiff for performance issues and bad

attitude where “the affidavits of numerous employees describing in detail plaintiff’s

unsatisfactory job performance and her bad attitude”).

       The evidence also substantiates that there were patient complaints about Beards’s

behavior (as opposed to his dental work). Beards was the subject of such a complaint about a

comment he made to a patient to the effect that the patient’s mouth was a “garbage can,”

although the parties dispute the meaning Beards intended by this metaphor. See Def. 56.1 ¶¶ 17–18;

Singh Decl., Ex. A at 7–9 (Beards disciplinary records); Pl. 56.1 ¶¶ 17–18; Dkt. 64, Ex. 1 at 15–16

(excerpt of Beards’s deposition testimony). In another complaint, a patient stated that Beards

had yelled at a patient. Def. 56.1 ¶ 21; Pl. 56.1 ¶ 21.

       Defendants also marshal testimony that Beards was inflexible, refusing to try to

accommodate plaintiffs who came late, see Gates Decl. ¶ 11; Singh Decl. ¶ 13; M. Brown Decl.

¶ 8, and attempting to stop other dentists from using his residents and assistants, see Singh ¶ 14;

Chern-Kelk Decl. ¶ 6. In summer 2017, a few months before he was terminated, Beards also

engaged in a disagreement with Sullivan, who was in charge of the clinic that day in Singh’s



                                                 29
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 30 of 41




absence, after Sullivan attempted to borrow Beards’s assistant. See Def. 56.1 ¶ 19; Pl. 56.1 ¶ 19.

See also Giannone, 392 F. Supp. 2d at 588 (“conflicts with persons in positions of authority”

provided a legitimate, non-discriminatory reason for terminating an employee).

       As for Berd-Vergier, although there is less evidence of problematic attitudes, a patient

once called to lodge a complaint against Berd-Vergier, calling her “a monster.” Def. 56.1 ¶ 25;

Pl. 56.1 ¶ 25. Defendants also fault Berd-Vergier for requesting what defendants characterize as

“special treatment,” notably, asking for vacation days on days when attending dentists were not

permitted to take vacation, see Def. 56.1 ¶ 30; Pl. 56.1 ¶ 30, requesting a permanent locker

despite not being a full-time employee, see Rivera Decl. ¶¶ 15–19, and requesting a key fob to

the administrative offices in the new building when she did not have an office in that area, id. 8

               3.      Pretext

       With defendants having adduced evidence of legitimate, non-discriminatory reasons for

plaintiffs’ terminations—including compelling statistical evidence of their subpar and declining

productivity—plaintiffs, to salvage their claims, must present at the third step of the McDonnell-

Douglas analysis “sufficient evidence to support a rational finding that the legitimate, non-

discriminatory reasons proffered by the defendant[s] were false, and that more likely than not

discrimination was the real reason for the employment action.” Forte v. Liquidnet Holdings,

Inc., 675 F. App’x 21, 25–26 (2d Cir. 2017) (brackets omitted) (quoting Weinstock, 224 F.3d

at 42); see also Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014) (admissible

evidence must show defendants’ decision “more likely than not based in whole or in part on



8
  In a separate incident, defendants note, Chern-Kelk attested that Berd-Vergier, in an apparent
complaint, stated that “all the Jews are specialists except [Chern-Kelk].” Chern-Kelk Decl. ¶ 9.
Defendants, however, do not supply context to make sense of this comment, and the Court is
therefore unable to assess whether it is supportive of the claim that Berd-Vergier’s workplace
comportment was problematic.
                                                 30
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 31 of 41




discrimination” (citation omitted)). Although plaintiffs met the de minimis burden of

establishing a prima facie case that their terminations resulted from racial or religious

discrimination, they have failed to establish, by a preponderance, that defendants’ stated reasons

were pretexts for such discrimination.

       Plaintiffs have not rebutted either of the legitimate, non-discriminatory reasons that

defendants identify as bases for their terminations.

       Plaintiffs do not dispute the accuracy of the productivity numbers attributed to Beards

and Berd-Vergier. But they argue, for various reasons, that defendants’ claim that they had

subpar productivity is “highly suspect.” Pl. Opp’n at 20.

       As to Beards, plaintiffs depict his productivity as not an issue until late in his tenure at

BronxCare, at which point, they state, Beards faced an obstacle common to all attending dentists:

a 50% patient no-show rate. But BronxCare’s high no-show rate did not affect the other two

attending periodontists to the same degree as it did Beards, as their productivity, measured by the

number of patients seen per day, was materially higher. See supra pp. 6–8.

       Beards next argues that his productivity uniquely was harmed by the 2015 decision to

limit his scheduling autonomy, while understaffing residents and assistants. See Beards Decl.

¶ 17. But the evidence is undisputed that Beards’s productivity problems pre-dated that point:

In 2014, Singh raised the issue that Beards had been scheduling or seeing an inadequate number

of patients. Def. 56.1 ¶ 6; Pl. 56.1 ¶ 6.

       Beards similarly blames BronxCare policies for his low productivity, noting that he was

not assigned Spanish-speaking attendants and that, per policy, BronxCare did not call patients

and remind them of their appointments. This, too, he argues, evidences pretext. See Pl. Opp’n

at 22. But, even accepting that contrary policies would have upped productivity, Beards does not



                                                 31
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 32 of 41




offer evidence that these policies were applied only to white and/or Jewish dentists or derived

from racial or religious animus. These policies did not prevent Sheinberg, the other white,

Jewish periodontist on staff, from achieving substantially higher productivity. And to the extent

that Beards identifies other dentists who were treated differently (i.e., dentists who were assigned

Spanish-speaking assistants or whose patients received reminder calls), he does not identify these

dentists or show that they were similarly situated. See, e.g., LeBlanc v. United Parcel Serv.,

No. 11 Civ. 6983 (KPF), 2014 WL 1407706, at *15 (S.D.N.Y. Apr. 11, 2014) (“A plaintiff may

satisfy his or her burden at the pretext stage by showing that similarly situated employees outside

the protected class received more favorable treatment than the plaintiff did.” (quotations and

citation omitted)).

        Importantly, Beards does not identify any comparator, i.e., a dentist of any other race or

religion who suffered a similar productivity drop yet was not terminated. On the contrary, he has

not identified any dentist at BronxCare with a comparable productivity drop. And although

comparator evidence may be used to establish pretext, such evidence cannot do so where, as

here, the plaintiff has failed to identify, let alone provide details about, ostensibly similarly

situated dentists who were not terminated for drops in productivity. See Desir v. Bd. of Co-op.

Educ. Servs. (BOCES) Nassau Cnty., 803 F. Supp. 2d 168, 180 (E.D.N.Y. 2011) (“Though

Plaintiff generally contends that similarly situated individuals outside of his protected class were

treated more favorably than he, Plaintiff has provided no detail about these employees, and thus

cannot establish that they were similarly situated.”), aff’d, 469 F. App’x 66 (2d Cir. 2012); see

also Fuentes v. Cablevision Sys. Corp., No. 14 Civ. 32 (RRM) (CLP), 2016 WL 4995075, at *7

(E.D.N.Y. Sept. 19, 2016) (at summary judgment, plaintiff cannot raise an inference of

discrimination using comparators where the plaintiff provides no “concrete facts” or details



                                                  32
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 33 of 41




about those comparators); Philippe v. Santander Bank, N.A., No. 15 Civ. 2918 (MKB) (CLP),

2018 WL 1559765, at *15 (E.D.N.Y. Mar. 31, 2018) (“While comparator evidence may be used

to demonstrate pretext, Plaintiff fails to provide any examples of similarly situated managers

who were not terminated or punished for comparable failures . . . .”) (dismissing FMLA

retaliation claim). Thus, Beards’s claim that the high “no show” rates generically affected all

dentists, and therefore that defendants’ productivity argument is pretextual, fails for want of a

viable comparator.

       As to Berd-Vergier, plaintiffs argue that because she is the only prosthodontist, there is

no comparator for her, and thus the productivity statistics defendants adduce are “meaningless.”

Pl. Opp’n at 21. But measured against her own track record, Berd-Vergier experienced a

precipitous decline in productivity beginning in 2015. See Def. 56.1 ¶¶ 12–14; Pl. 56.1 ¶¶ 12–14

(Berd-Vergier’s productivity dropped from about 1,000 appointments per year between 2013 and

2015, to 625 in 2016, and to 393 in 2017); see also Singh Decl., Ex. B at 1–12 (report of Berd-

Vergier’s patients seen between 2012 and 2017).

       Berd-Vergier accounts for this data by contending that the number of appointments was a

function of the volume of referrals she received, which, she contends, decreased through no fault

of her own. See Berd-Vergier Decl. ¶¶ 12–13. But as defendants note, the data as to referrals

and appointments, although suggesting some correlation, does not by any means suggest that the

volume of referrals to Berd-Vergier dictated the number of appointments in a given year. In

2013, Berd-Vergier was referred 90 new patients and had 1,369 appointments; in 2014, she was

referred just nine fewer new patients (81) and had nearly 400 fewer (967) appointments; in 2015,

she was referred 40 new patients and the volume of appointments rose by 61 (to 1,028). See

Berd-Vergier Decl. ¶ 12–13; Singh Decl., Ex. B at 1–12. In 2016, she was referred four new



                                                 33
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 34 of 41




patients and had 625 appointments, and in 2017, she again was referred four new patients but had

only 393 appointments between January 1, 2017 and her termination on October 6, 2017. See

Def. 56.1 ¶¶ 13–14; Pl. 56.1 ¶¶ 13–14; Singh Decl., Ex. B at 9–12. Had Berd-Vergier worked at

the same productivity level for the balance of 2017, she was on track to see a personal-record

low of approximately 516 patients. Even between 2016 and 2017, her productivity palpably

dropped, despite having the identical number (4) of new referrals.

       Importantly, however, even if defendants had incorrectly concluded on the basis of such

data that plaintiffs were responsible for their declining productivity, that would not make this

reason for plaintiffs’ termination a pretextual cover for racial or religious discrimination. In

discrimination cases, the Court is “decidedly not interested in the truth of the allegations against

plaintiff,” but in “what motivated the employer.” McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d

211, 216 (2d Cir. 2006) (quoting U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716

(1983)) (emphasis in Aikens) (quotations omitted); see also Moore v. Kingsbrook Jewish Med.

Ctr., No. 11 Civ. 3625 (MKB), 2013 WL 3968748, at *13 (E.D.N.Y. July 30, 2013) (“[T]hat an

employee disagrees with an employer’s evaluation of that employee’s misconduct or deficient

performance, or even has evidence that the decision was objectively incorrect, does not

necessarily demonstrate, by itself, that the employer’s proffered reasons are a pretext for

termination.” (citations and quotations omitted)). Plaintiffs have not come forward with any

evidence that defendants’ determination that their productivity had plummeted, justifying

termination, was other than sincerely held. They have not, for example, identified any other

attending dentist, in their specialty or otherwise, whose productivity similarly dropped yet was

spared termination.




                                                 34
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 35 of 41




       Plaintiffs have also failed to rebut the separate legitimate, non-discriminatory reason that

defendants have given for their termination: plaintiffs’ problematic behavior and attitudes. As to

the three complaints about Beards from his patients, Beards does not deny that these were

received. He claims only that the complaints were unfair or unfounded. Pl. Opp’n at 23–24.

That does not establish pretext. See Johnson v. MacDonald, 897 F. Supp. 2d 51, 75 (E.D.N.Y.

2012) (plaintiff failed to demonstrate that employer’s reason, that the plaintiff had received

numerous customer complaints, was pretextual where plaintiff conceded that allegations were

made and contested only that the complaints were merited), aff’d sub nom. Johnson v. Just

Energy, 547 F. App’x 71 (2d Cir. 2013). Berd-Vergier argues that, as to the complaint against

her in 2015, Gates testified that he found no fault with her work. See Pl. Opp’n at 23. But Gates

also testified that the complaint itself presented a problem because “[BronxCare] had an unhappy

patient who happened to be a member of the Board of Trustees,” and that he, Gates, “was getting

phone call[s] finding out why a member of the Board of Trustees was so unhappy.” Bauer Decl.,

Ex. 8 at 86.

       As to defendants’ claims to have terminated plaintiffs for the additional reason that other

attending dentists found them difficult to work with, plaintiffs note their years of consistently

positive performance reviews. See Bauer Decl., Ex. 1 (Beards’s performance evaluations for

2014 and 2016 conducted by Gates, and one undated evaluation); id., Ex. 2 (resident feedback of

Beards from 2014–2017); id., Ex. 3 (Berd-Vergier’s 2013, 2014, and 2016 performance

evaluations conducted by Gates, and one undated evaluation); id., Ex. 4 (Berd-Vergier residents’

reviews for 2014–2017). These reviews are indeed favorable. At the same time, they do not

purport to be comprehensive, and demonstrably are not, as none chronicle the patient complaints

that BronxCare received. More important, plaintiffs do not address the multiple declarations



                                                 35
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 36 of 41




filed in this action, some by white, Jewish attendings, to the effect that plaintiffs were difficult to

work with, and that such had been reported to Gates. See Gates ¶¶ 9, 12; Singh ¶¶ 9, 16; M.

Brown Decl. ¶¶ 7, 12; Chern-Kelk Decl. ¶¶ 5, 8. Sullivan, for example, complained about

Beards’s behavior after the two engaged in a disagreement over the use of Beards’s assistant.

See Def. 56.1 ¶¶ 19–20; Pl. 56.1 ¶¶ 19–20. Complaints from coworkers about poor attitude or

collegiality can constitute a legitimate and non-discriminatory basis for a termination. See

Drummond, 400 F. Supp. 2d at 531; Duffy, 927 F. Supp. at 594.

       Notably, plaintiffs do not claim, and the record would not permit them credibly to do so,

that these coworkers fabricated these grievances. Indeed, plaintiffs do not contend, factually,

that their relationships with other attending dentists were free from discord. On the contrary,

they acknowledge that Beards clashed with others about rooms and residents. See Pl. Opp’n

at 24. Beards instead urges that the fault for these conflicts lies with his colleagues. But as

explained, the issue as to pretext is what motivated defendants in firing Beards, not whether

defendants accurately faulted him, as opposed to his antagonists, in connection with workplace

disputes. See McPherson, 457 F.3d at 216. Here, too, plaintiffs have not adduced any evidence

that any attending dentist from a different ethnicity or religion had similar friction with

colleagues yet was spared termination.

       In arguing pretext, plaintiffs return to the statements by decision-maker Gates, on the

basis of which the Court found a sufficient prima facie case, about the composition of the

program, to wit, that the BronxCare dental residency was a “residency program for minorities,”

“run by a minority, with minority faculty teaching minorities.” Beards Decl. ¶ 11. But at the

pretext stage, the presumption of discriminatory intent “drops out of the analysis.” Lenzi, 944

F.3d at 108. And, for several reasons, these comments, viewed in full context, do not establish



                                                  36
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 37 of 41




by a preponderance of the evidence that Gates’s stated reasons for the terminations were pretexts

for discrimination.

        First, although Gates was the ultimate decision-maker, it is undisputed that all three other

members of the Management Council—Singh, Rivera, and Carcamo—recommended that both

Beards and Berd-Vergier be terminated. See Def. 56.1 ¶ 33; Pl. 56.1 ¶ 33. Where multiple

evaluators express dissatisfaction with an employee’s performance, that undercuts the inference

that the ultimate decision-maker acted out of discrimination. See Sotomayor v. City of New York,

862 F. Supp. 2d 226, 259 (E.D.N.Y. 2012), aff’d, 713 F.3d 163 (2d Cir. 2013). Plaintiffs counter

by impugning Singh as also harboring discriminatory animus, based on Beards’s testimony that

Singh once said in a “derogatory tone” that “no accommodation should be made [for an orthodox

Jewish candidate], and that the candidate should apply somewhere else.” Beards Decl. ¶ 10.

That stray remark has little probative value. Plaintiffs do not explain when Singh said this, let

alone connect it to the termination of either plaintiff. Plaintiffs, tellingly, do not attribute any

discriminatory or derogatory remarks to Rivera or Carcamo.

        Second, Gates ultimately replaced both plaintiffs, in part, with members of the same

protected class. That undercuts any discriminatory inference. See White v. Pacifica Found., 973

F. Supp. 2d 363, 381 (S.D.N.Y. 2013); see also Montanile v. Nat’l Broadcast Co., 211 F. Supp.

2d 481, 487 (S.D.N.Y. 2002) (“That a plaintiff is replaced by another in the same protected class

weighs heavily against the inference that she suffered discrimination.”), aff’d, 57 F. App’x. 27

(2d Cir. 2003). To be sure, as plaintiffs note or contend, they were not entirely replaced by

individuals in their same class. Beards was replaced by Gates’s increasing the hours of both De

La Hoz and Sheinberg, the other two periodontists on staff, by one day each, see Def. 56.1 ¶ 37;

Pl. 56.1 ¶ 37; Rivera Decl. ¶¶ 32–33, of whom Sheinberg, like Beards, is white and Jewish, see



                                                  37
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 38 of 41




Def. 56.1 ¶ 38; Pl. 56.1 ¶ 38. Berd-Vergier contends that she was not initially replaced by Jerry

Brown, a white, Jewish prosthodontist, but by Rick Adams, an African-American generalist

dentist who already worked for BronxCare. In support, however, she cites only her EEOC

complaint so stating. See EEOC Resp. at 2. But it is inadmissible hearsay, see Mazza v. Bratton,

108 F. Supp. 2d 167, 171 (E.D.N.Y. 2000), aff’d, 9 F. App’x 36 (2d Cir. 2001), not properly

considered on a motion for summary judgment, see Barkley v. Penn Yan Cent. Sch. Dist., 442 F.

App’x 581, 585 (2d Cir. 2011) (citing Fed. R. Civ. P. 56(c)(4)). Berd-Vergier does not attest to

the truth of this statement that Adams replaced her in her affidavit, or otherwise offer admissible

evidence to this effect. 9 In any event, even were this proposition supported by admissible

evidence, Berd-Vergier acknowledges that Adams is not a prosthodontist by training and that

BronxCare required a prosthodontist on staff. See EEOC Resp. at 2. Accordingly, a rational

juror could not conclude that, whatever role Adams may have played in the immediate aftermath

of Berd-Vergier’s termination, Adams was intended to permanently assume Berd-Vergier’s role

as attending prosthodontist.

       Finally undermining a discriminatory inference is that Gates fired two non-white, non-

Jewish attending physicians the same year as he terminated plaintiffs. Plaintiffs emphasize that

they were fired a day apart, but the same year, Gates fired Gomez and Pong, both of whom the

parties concede are non-white and non-Jewish. Def. 56.1 ¶¶ 41–44; Pl. 56.1 ¶¶ 41–44. Insofar

as plaintiffs posit that Gates terminated plaintiffs to increase the number of minority attending

personnel, Gates’s termination of minorities who held that post tends to undermine that



9
  In its response to Berd-Vergier’s EEOC complaint, which is admissible as a statement of a
party opponent, BronxCare denied filling Berd-Vergier’s “position” or “line of service” with
Adams. EEOC Resp. at 2. Rather, BronxCare contended there, Adams is a general dentist with
experience in prosthodontics who, like other general dentists, would assist on patient cases
requiring prosthodontics “as needed.” Id.
                                                38
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 39 of 41




inference. It is, further, undisputed that plaintiffs are the only two white, Jewish plaintiffs Gates

terminated in his 29 years as chair of BronxCare’s dental department.

       Viewing the evidence in full, plaintiffs therefore have not mustered sufficient evidence

on which to conclude that BronxCare and Gates acted with discriminatory animus in terminating

them, and that the legitimate, non-discriminatory reasons offered by defendants are pretext for

discrimination. Accordingly, the Court grants defendants’ motion for summary judgment on

plaintiff’s claims for race and religious discrimination under Title VII and the NYSHRL.

       B.      NYCHRL Claims 10

       Defendants also move for summary judgment as to plaintiffs’ claims under the

NYCHRL. The standard for a prima facie case under the NYCHRL is more relaxed than its

counterparts under Title VII and the NYSHRL. To show adverse action, a “plaintiff must simply

show that he was treated differently from others in a way that was more than trivial,

insubstantial, or petty.” Gorman v. Covidien, LLC, 146 F. Supp. 3d 509, 530 (S.D.N.Y. 2015)

(citations and quotations omitted). And as to the requirement that the plaintiffs show that the

adverse action occurred under circumstances giving rise to an inference of discrimination, “the



10
  Some New York State appellate divisions have challenged whether the traditional McDonnell-
Douglas framework governs claims brought under the NYCHRL. See Bennett v. Health Mgmt.
Sys., Inc., 936 N.Y.S.2d 112, 121 (1st Dep’t 2011) (on summary judgment motion, defendant
bears the burden of showing that “no jury could find defendant liable under any of the
evidentiary routes: under the McDonnell Douglas test, or as one of a number of mixed motives,
by direct or circumstantial evidence”); see also Persaud v. Walgreens Co., 161 A.D.3d 1019,
1020 (2d Dep’t 2018) (“Summary judgment dismissing a claim under the NYCHRL should be
granted only if no jury could find defendant liable under any of the evidentiary routes—McDonnell
Douglas, mixed motive, direct evidence, or some combination thereof.” (citations and quotations
omitted)). Bennett to date has not been adopted by the New York Court of Appeals or the
Second Circuit. See Hofmann v. Schiavone Contracting Corp., 630 F. App’x 36, 39 (2d Cir. 2015)
(acknowledging that extent to which McDonnell-Douglas applies to NYCHRL claims is
“unclear” after Bennett, but declining to resolve the issue). The Court need not resolve this split
because, under any of these frameworks, plaintiffs have not raised a triable issue of fact that
defendants’ stated reasons for terminating plaintiffs were pretextual.
                                                 39
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 40 of 41




prima facie case is satisfied if a member of a protected class was treated differently than a

worker who was not a member of that protected class.” Id. (citations and quotations omitted).

       For the same reasons that plaintiffs have satisfied the more stringent test for a prima facie

case of discrimination under Title VII and the NYSHRL, they have they made out a prima facie

case under the NYCHRL. See supra pp. 22–26. Nonetheless, summary judgment on a claim

under the NYCHRL “is appropriate if the record establishes as a matter of law that

discrimination or retaliation played no role in the defendant’s actions.” Montgomery v. N.Y.C.

Transit Auth., 806 F. App’x 27, 31 (2d Cir. 2020) (summary order). Such is the case here. For

the reasons reviewed above, plaintiffs have failed to adduce evidence that would permit a

reasonable juror to find that, in connection with their terminations, plaintiffs were treated less

well than attending dentists belonging to other racial or religious groups. And, for the reasons

reviewed, there is substantial neutral evidence supporting the first non-discriminatory reasons

articulated by defendants as the bases for terminating Beards and Berd-Vergier: that each’s

productivity had markedly declined. And while Beards claims BronxCare’s high no-show rate is

to blame for this decline, he does not address why other periodontists, including one white,

Jewish periodontist, did not experience similar productivity drops. Nor has he come forward

with viable evidence explaining why the BronxCare policies that he faults for his productivity

lapses were motivated by racial or religious discrimination or would be expected to disparately

affect white and/or Jewish attending dentists. Berd-Vergier, the sole prosthodontist, similarly

also saw her productivity drop sharply, and she, too, cannot attribute this fact to discrimination.

As for defendants’ separate stated basis for terminating the two plaintiffs—their problematic

workplace attitudes and comportments—such was attested to by multiple non-party witnesses

such as fellow attending dentists, and there had been several patient complaints as Beard, and



                                                 40
        Case 1:18-cv-12216-PAE Document 65 Filed 02/23/21 Page 41 of 41




one as to Berd-Vergier. Plaintiffs have not adduced any evidence ascribing these events to racial

or religious discrimination.

        In sum, plaintiffs have not adduced evidence to raise a triable issue of fact that plaintiffs

were terminated as a result of unlawful discrimination of any kind. Accordingly, the Court must

also grant defendants’ motion for summary judgment on plaintiffs’ claims for racial and religious

discrimination under the NYCHRL.

                                          CONCLUSION

        For the foregoing reasons, the Court grants defendants’ motion for summary judgment.

The Clerk of Court is respectfully directed to terminate the motion pending at docket 41 and to

close this case.

        SO ORDERED.
                                                                
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: February 23, 2021
       New York, New York




                                                  41
